Citation Nr: 0214118	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  99-15 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
September 1951.  This appeal comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.



FINDINGS OF FACT

1.  The bilateral knee disabilities were present at the time 
of the veteran's entry into active duty.

2.  The veteran's preservice bilateral knee disabilities 
underwent a chronic increase in severity beyond normal 
progression.  


CONCLUSION OF LAW

1.  The bilateral knee disabilities clearly and unmistakably 
existed at the time of the veteran's induction into active 
duty and the presumption of soundness on entrance is 
rebutted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b) (2001)

The preservice bilateral knee disabilities were aggravated by 
active duty.  38 U.S.C.A. §§ 1131, 1153, (West 1991 & Supp. 
2001); 38 C.F.R. § 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the veteran's claims 
folder was rebuilt, as a previous claims folder was lost.  
The rebuilt claims folder contains only limited service 
medical records.  The veteran's January 1951 pre-induction 
physical examination noted normal lower extremities and he 
reported that he did not have arthritis or a trick or locked 
knee.  The September 2000 supplemental statement of the case 
references an August 1951 Army Medical Board report that 
notes that the veteran complained of a 2-3 year history of 
constant bilateral knee pain with fatigue and muscle weakness 
that was worse in the last 6 months, especially after 
exercise.  He gave a history of episodes of the knees giving 
way, but denied any locking of the knees or history of 
previous trauma or disease affecting the knees.  Examinations 
were reportedly unremarkable.  X-rays were negative except 
for "joint mice" in the right knee.  The diagnosis was 
osteochondritis dissecans of the right knee, a progressive 
disease which pre-existed service and was not aggravated by 
service.  This document is not on file.

The veteran's report of separation shows that he received a 
medical discharge for disabilities which existed prior to 
service and were not aggravated by service.

A March 1952 letter from the Department of the Army informed 
the veteran that he was physically disqualified from 
enlisting in the regular army.

A copy of a March 1952 medical report from a VA hospital 
reflects that the veteran was seen for complaints of 
bilateral knee pain.  There was an equivocal history of 
locking of the knees.  There was subtellar crepitation.  The 
examiner felt there was probable early chondromalacia of the 
patella and probably nothing more.  Resistive exercises were 
recommended.  

A copy of a VA prescription form, dated in May 1954, notes 
that the veteran was to have Canadian crutches issued for 
non-weight bearing following a left knee arthrotomy for 
osteochondritis and chondromalacia.  

A copy of a March 1955 statement from a military chaplain is 
to the effect that he recalled the veteran and remembered 
that the veteran was hospitalized for 6-7 weeks for a problem 
with his knees related to a fall on active duty.  

The veteran testified at a hearing at the RO in September 
1999.  He related that he had no knee problems prior to 
service, but after a fall on active duty he had constant knee 
trouble.

VA hospital and outpatient treatment records from 1989 are of 
record and show treatment for multiple conditions, including 
knee complaints.  X-rays in 1989 of both knees showed 
chondrocalcinosis with degenerative changes.  Subsequently he 
continued to receive intermittent treatment for various 
disorders.

A March 2000 letter from the veteran's former spouse is to 
the effect that she married the veteran in 1950.  While he 
was in the service he sustained injuries to his knees for 
which he was hospitalized for several weeks.  Shortly after 
service he was treated at two VA facilities.  This treatment 
included surgery.  Thereafter he was physically handicapped 
for several years.

In an undated statement from the veteran's current spouse she 
gave a history of the problems the veteran has experienced 
with his knees.

At a VA orthopedic examination was conducted in February 
2002.  At that time, the veteran reported that he had had a 
bilateral knee arthrotomy in 1952 with no improvement after 
the surgeries.  The examination included findings showing 
limitation of motion of the knees and complaints of pain, 
fatigue and weakness.  There was a four inch scar on the 
lateral aspect of the right knee and a four inch scar on the 
medial aspect of the left knee. The diagnosis was 
degenerative joint disease of the knees.

Following the examination, the examiner commented that it was 
more likely than not that the veteran had chronic knee 
disabilities unrelated to his active duty.  Whether or not 
this disability occurred prior to service, the condition was 
more likely than not aggravated by the military service.  
While in the service, he was hospitalized and given the 
diagnosis of osteochondritis dissecans.  He received a 
medical discharge after only nine months.  He was considered 
to be unqualified when he tried to reenlist a few months 
later.  He underwent two unsuccessful operations and his 
condition progressively worsened.

In an April 2002 addendum to the February 2002 examination 
the examiner added that the veteran's chronic knee disability 
was unrelated to service and that his disability was only 
temporarily aggravated by service.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Medical records have been obtained 
and VA examinations have been provided.  The Board finds that 
the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, and the related VA regulation, 
have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

Service connection may be granted for a disability due to a 
disease or injury, which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2001).  Service connection may be granted for any 
disease diagnosed after service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran, who had wartime service or peacetime service, 
after December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service, but existed before service, 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2001).  A preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2001).

Analysis

The first aspect of the claim to be resolved is whether the 
disability involving the knees was present at the time of the 
veteran's induction into active duty.  In this regard the 
service induction examination showed no abnormality.  The 
service separation document and the recent opinion by a VA 
physician indicated that the disabilities involving the knees 
were present at the time of induction into service.  The 
Board finds that this evidence clearly and unmistakably 
rebuts the presumption of soundness on entry into service.  
Therefore, the issue before the Board is whether the preserve 
bilateral knee disabilities were aggravated by active duty.

In this regard the service induction examination showed no 
abnormality of the knees.  The record shows that the veteran 
had more than six months of active duty and the veteran has 
stated that he injured his knees in basic training.  The 
record also indicated that the bilateral knee disabilities 
required hospitalization during service and culminated in his 
discharge from active duty.  Additionally, the evidence 
indicates that he underwent surgery on each knee shortly 
following service and as of May 1954 was still utilizing 
crutches.  This is more than two and half years after 
service.  The veteran has indicated he continued to 
experience problems with his knees following the surgery.  
The recent examination showed scars on each knee.  

The Board is aware that the VA examiner in April 2002 stated 
that the veteran's knee disabilities were only temporarily 
aggravated by service.  However, the Board is of the opinion 
that there is room for interpretation as to what constitutes 
aggravation.  As previously discussed the knees required 
surgeries in 1952 and were symptomatic in 1954.  

As such, the Board finds that this evidence is sufficient to 
show a chronic increase in severity beyond normal 
progression.  Accordingly, the Board finds that service 
connection for bilateral knee disabilities is warranted.


ORDER

Service connection for a bilateral knee disability is 
granted.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

